— ■ Appeals by Mollie Liebowitz, Paul Burt, Sarah Gross and Arnold H. Liebowitz from order entered July 7, 1952, as resettled by order entered October 3, 1952, except so much thereof as directs an interim payment to the special guardian Howard Hilton Spellman, and appeals by Arnold H. Liebowitz, Paul Burt and Sarah Gross, from decree entered April 18, 1955, amending a prior decree entered November 24,1954, to the extent stated in their notices of appeal, unanimously affirmed, with costs to all parties appearing and filing briefs herein payable out of the fund he represents. No opinion. Settle order on notice. Concur — Peek, P. J., Breitel, Botein, Frank and Valente, JJ.